Citation Nr: 1729173	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-10 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder degenerative joint disease post arthroscopic surgery with residual scar (right shoulder disability).

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 2007 to July 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This matter was previously before the Board in March 2016 and was remanded to provide the Veteran with a VA examination. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is not manifested by ankylosis of the scapulohumeral articulation or other impairment of the humerus joint, limited range of motion of the arm to shoulder level, or any impairment of the clavicle or scapula.

2.  The more probative evidence fails to demonstrate that the Veteran has a cervical spine disability that is related to his active duty service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.160(f), 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5003 (2016). 

2.  The criteria for the establishment of service connection for a cervical spine disability are not met. 38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 
38 C.F.R. §§ 3.303, 3.310, 3.160(b), 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In response to the Veteran's report of worsening symptomatology of his service-connected right shoulder disability and his claim for service connection for a cervical spine disability, the Board remanded the matters in order to afford the Veteran a new VA examination.  The March 2016 Board remand and a certified letter notified the Veteran of his responsibility to report to the examination.  However, the Veteran did not appear for his scheduled June 2016 examination and the record contains no justifiable indication, or good cause, of the reason he did not report.  The Board finds that the Veteran was provided an opportunity to undergo a VA examination in connection with his claims and was notified of the consequences of failing to report for such examination.  Therefore, VA satisfied its duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, a veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992). 

II.  General Legal Criteria

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

VA regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, disposition of the matter will be based on the nature of the claim; that is, whether it is an original claim, a reopened claim, or claim for increase.  When a veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a claim reopened for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.

III.  Right Shoulder Disability

The Board notes that when, as is the case here, an examination was scheduled in conjunction with a claim for increase and the Veteran does not appear and does not give good cause as to the reason for his failure to appear, his claim shall be denied.  However, the Board has decided the matter on the evidence of record.

Legal Criteria

The Veteran is currently evaluated as 10 percent disabled under the criteria of Diagnostic Codes 5201 and 5003 for his right shoulder degenerative joint disease post arthroscopic surgery with residual scar.  

Diagnostic Code (DC) 5201 provides for ratings based on limitation of motion of the arm.  An evaluation of 20 percent is assigned if the motion of the arm (as a major extremity) is limited at the shoulder level.  A 30 percent evaluation is assigned if the motion of the arm (as a major extremity) is limited to midway between the side and shoulder level.  A 40 percent evaluation is assigned if the motion of the arm (as a major extremity) is limited to 25 degrees from the side.  The Board observes that 40 percent is the maximum evaluation provided under DC 5201 for the major extremity.  38 C.F.R. § 4.71a, DC 5201 (2016).  

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2016).

Degenerative arthritis, or osteoarthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2016).  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Pain without accompanying functional limitation cannot serve as the basis for a higher rating. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Analysis

The Veteran states that he developed right shoulder pain in 2008 in association with wearing full combat gear. The Veteran states that he went to see the base doctor who gave him Ibuprofen. The Veteran states that he later had surgery on his right shoulder and that since then, he has had recurrent pain.  The Veteran states that he gets right shoulder pain once per week at a level of 5 out of 10 that lasts one to two days. The Veteran states that the pain comes with lifting objects (10-15 pounds) over his head and the condition improves with resting the right shoulder.  The Veteran is right hand dominant.

In order to qualify for the next higher rating of 20 percent disabling under DC 5201, the Veteran would have to have limitation of motion to shoulder level.  There is no evidence that the Veteran's range of motion is so limited.  

In a May 2011 examination, the examiner noted the Veteran had right shoulder pain that flared up once per day due to increased activity.  The examiner noted that the Veteran's right shoulder range of motion was completely normal and after considering the Deluca factors, there was no change in range of motion.  The Veteran was able to perform repetitive-use testing and range of motion remained unchanged with no tenderness on the right shoulder anywhere.  

In an October 2013 examination, the Veteran's range of motion was tested on both shoulders.  The Veteran's right shoulder flexion ended at 180 with painful motion beginning at 175 degrees.  The Veteran's right shoulder abduction and flexion both ended at 180 degrees. Painful motion on abduction started at 180 degrees and there was no painful motion on right shoulder flexion.   Left shoulder abduction ended at 180 degrees with no painful motion.  The Veteran's right shoulder range of motion after repetitive-use testing was flexion and abduction both ended at 180 degrees.  Left shoulder flexion and abduction both ended at 180 degrees.  The examiner noted that the Veteran did not have additional limitation in ROM following repetitive use testing.  The Board has reviewed the Veteran's medical records and has found no evidence of further range of motion impairment that would warrant a higher rating under DC 5201.  

The October 2013 examiner did find functional loss of  the Veteran's right shoulder with pain on movement and pain on palpation.  The Veteran was positive for impingement of his right rotator cuff, problems with cross-body adduction of the right shoulder, had guarding of his right shoulder, and had weakness in the external/infraspinatus strength rotation test.  The examiner noted the Veteran did have degenerative joint disease of his AC joint, which was confirmed by X-ray.  The examiner found no ankylosis.  The Veteran is currently evaluated at 10 percent disabled for his right shoulder disability based on his painful motion and functional loss.  38 C.F.R. §§ 4.40, 4.59, DC 5003.  As the Veteran is already receiving a 10 percent evaluation for the entire period of time on appeal for limitation of motion and other subjective complaints related to arthritis, an increased evaluation or separate evaluation is not warranted under DC 5003.

The Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture.  The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The Veteran did report having flare-ups of his symptoms and the October 2013 examiner stated that the Veteran did have functional loss in the form of pain, but the medical examinations showed that the Veteran did not have additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, and incoordination.  Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The remaining applicable diagnostic codes relating to shoulder disabilities include DC 5200 (scapulohumeral articulation, ankylosis), DC 5202 (humerus, other impairment of), and DC 5203(impairment of the clavicles or scapula).  

The October 2013 examiner noted that the Veteran did have an acromioclavicular (AC) joint impairment of his right shoulder in the form of degenerative joint disease.  The examiner noted the Veteran had tenderness on palpation and had pain on cross-body adduction.  The examiner noted the Veteran did not have problems with the subscapularis test and that the subscapularis tendon appeared to be intact.  The examiner did not note clavicle or scapula nonunion with loose movement, which would grant the Veteran a higher rating under DC 5203.  The rest of the Veteran's medical records do not indicate that any other diagnostic code would be applicable to the Veteran's service-connected disability.  Therefore, the Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The October 2013 examiner noted that the Veteran says that carrying packages that weigh over 10 pounds causes his shoulder to hurt.  The Veteran works as a mail carrier and while his shoulder causes him pain, there is no evidence that his shoulder injury, or any of this other service-connected disabilities, render him unemployable.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

IV.  Cervical Spine Disorder

Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

The Veteran seeks service connection for a cervical spine disability that he claims is related to his active duty service.  Because this is an original claim for compensation, and the Veteran failed to report for his VA examination, the Board must rely on the medical reports of record. See 38 C.F.R. § 3.655.  The most probative evidence does not link his cervical spine disability to his active duty military service, to any incident thereof, or as secondary to any service-connected disability and therefore the claim must be denied. 38 C.F.R. § 3.102 .

In May 2011, a VA examiner diagnosed the Veteran with a cervical strain that was intermittently symptomatic.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.  The remaining questions are whether there was an in-service incurrence or aggravation of the cervical spine disability and whether there is a nexus between the claimed in-service injury and the present injury.

The Veteran has stated that he began experiencing neck pain in 2007 during basic training due to the physical exercises that he had to do.  The Veteran stated that he did not see a physician during basic training, but that he did mention the pain to somebody in Iraq and was given Motrin.  The Veteran states that he now does take medication for neck pain and that the pain level is a six out of ten.  The Veteran says his symptoms are continuous, but denies any radiation to the extremities from his neck.  

In an April 2009 doctor's appointment, an examiner noted that the Veteran had decreased acromioclavicular joint mobility and decreased extension in the cervicothoracic junction at the C 4-5 and C 5-6 segments.  Additionally, a May 2011 examiner diagnosed the Veteran with a cervical strain.  The May 2011 examiner noted that the Veteran's cervical spine did not reveal any scoliosis, spasm or tenderness.  The Veteran's range of motion of his cervical spine was normal.  Therefore, the Board concedes that the Veteran had an in-service occurrence of a cervical spine disability.  

However, there is no medical evidence of a nexus between the Veteran's in-service cervical spine disability and his current cervical spine disability.  In a VA examination in October 2013, the examiner noted that the Veteran had cervical spine degenerative changes, but the examiner did not provide any further description or explanation of these changes.  While the Veteran is competent to testify as to the symptoms he experiences due to his neck disability, he is not competent to testify that his cervical disability was caused by or aggravated by his active duty military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran failed to appear at a VA examination, offered to obtain an adequate opinion.  Therefore, because there is no nexus between the Veteran's present cervical strain and the strain he suffered while in service, and because there is no evidence that the Veteran's cervical spine disability is caused by any of his service-connected disabilities, the claim is denied.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).














ORDER

An initial evaluation in excess of 10 percent for right shoulder degenerative joint disease post arthroscopic surgery with residual scar (right shoulder disability) is denied.

Service connection for a cervical spine disorder is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


